

117 S539 IS: To direct the Secretary of Veterans Affairs to submit to Congress a report on the use of video cameras for patient safety and law enforcement at medical centers of the Department of Veterans Affairs.
U.S. Senate
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 539IN THE SENATE OF THE UNITED STATESMarch 2 (legislative day, March 1), 2021Mrs. Capito (for herself, Mr. Manchin, Mr. Boozman, Mr. Braun, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to submit to Congress a report on the use of video cameras for patient safety and law enforcement at medical centers of the Department of Veterans Affairs.1.Report on use of cameras at medical centers of the Department of Veterans Affairs(a)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, in collaboration with the Office of Operations, Security, and Preparedness of the Department of Veterans Affairs, the Veterans Health Administration, and the Office of Construction and Facilities Management of the Department, shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report analyzing the policies, use, and maintenance of cameras deployed by the Department for patient safety and law enforcement at medical centers of the Department.(b)ElementsThe report required by subsection (a) shall include the following:(1)A comprehensive review of the policies and procedures of the Department regarding the use and maintenance of cameras at medical centers of the Department with respect to the following:(A)Patient safety, including—(i)an analysis of how cameras are used to monitor staff and patients;(ii)an analysis of the specific units within medical centers in which the use of cameras is prioritized to protect patient safety;(iii)an analysis of the procedures regarding the positioning of cameras; and(iv)an analysis of the extent to which cameras monitor locations where drugs are stored to ensure that drugs are accounted for, and an assessment of whether that is a widely used practice.(B)Law enforcement, including—(i)how exterior cameras are used;(ii)how interior cameras are used; and(iii)an analysis of locations, interior and exterior, in which use of cameras is prioritized.(2)Recommendations of the Secretary to improve patient safety and law enforcement, including—(A)the placement and maintenance of cameras at medical centers of the Department;(B)the storage of data from such cameras;(C)the authority of supervisors at medical centers of the Department to review recordings from such cameras;(D)the number of staff required to monitor live footage from such cameras at each medical center of the Department;(E)the funding necessary to address shortfalls with respect to the use of such cameras and the specific uses for such funding; and(F)such other matters as the Secretary determines appropriate.(c)Camera definedIn this section, the term camera means any video camera used at a medical center of the Department of Veterans Affairs for purposes of patient safety or law enforcement. 